Citation Nr: 1026293	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  07-32 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for a left hip disability.

3.  Entitlement to an initial evaluation in excess of 10 percent 
for chronic cervical spine strain with herniated nucleus pulposus 
at C6-7 and degenerative changes involving C5-6 and C6-7.

4.  Entitlement to an initial evaluation in excess of 10 percent 
for chronic lumbar spine strain with early degenerative changes 
of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who had active military service from 
February 1984 to February 2005.

These matters come before the Board of Veterans' Appeals (Board) 
from a July 2005 rating decision by the Manchester, New Hampshire 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
The Veteran testified during a hearing before a Decision Review 
Officer (DRO) at the RO in July 2007; a transcript of that 
hearing is of record.  In April 2008, the Veteran testified at a 
videoconference hearing before the undersigned Veterans Law Judge 
at the RO.  A copy of the transcript of that hearing is of 
record.  This case was before the Board in February 2009 when the 
issues noted on the title page of this decision were remanded for 
additional development.

By rating decision in May 2010, the RO granted service connection 
for a mood disorder with depressive features.  The United States 
Court of Appeals for the Federal Circuit has held that the RO's 
award of service connection for a particular disability 
constitutes a full award of benefits on the appeal initiated by 
the veteran's notice of disagreement on such issue.  Grantham v. 
Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  Therefore, that 
matter is not before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action on her is required.


REMAND

Unfortunately, existing law and regulations mandate a return of 
this file to the RO for due process considerations.  In June 
2010, the AMC received two signed VA Forms 21-4142, Authorization 
and Consent (dated June 4, 2010) from the Veteran to enable the 
AMC to obtain her medical records (pertaining to back, neck and 
hip disabilities) from private physicians.  (A third release 
pertains to knee disabilities and is not relevant to the issues 
on appeal.)  The AMC forwarded these release forms to the Board 
in June 2010.  Due process considerations mandate that these 
records be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should undertake appropriate 
development to obtain the Veteran's treatment 
records from the two providers for which she 
provided signed releases in June 2010.  If 
the Veteran identifies any additional 
outstanding evidence supportive of her 
claims, the AMC/RO should undertake 
appropriate development to obtain that 
evidence as well.  If the AMC/RO is unable to 
obtain any medical records identified by the 
Veteran, the AMC/RO should so inform her and 
her representative, and request them to 
provide copies of such records.

2.  Thereafter, the AMC/RO should undertake 
any other development it determines to be 
warranted, to include obtaining any medical 
opinions deemed necessary.

3.  The RO should then review the claims in 
light of all evidence added to the record 
since May 2010.

4.  If any claim remains denied, the RO 
should issue an appropriate Supplemental 
Statement of the Case and afford the Veteran 
and her representative the opportunity to 
respond.  The case should then be returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


